NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/15/2021 has been fully considered. However, the amendment has not been entered given that it raises other new issues that would require further consideration and/or search, and they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
With regards to new issues, the proposed amendments to claims 9 and 16 “a foam forming agent comprising at least one thermoset foam component.”  The previously claim set allowed for the foam component to be thermoplastic (claim 12 and previous claim 9 did not require a thermoset).  Claim 16, which recited from about 0.1wt% to about 3 wt% of trifluoromethylcyclobutane (TFMCB), did not require a thermoset foam component. The combination of 0.1wt% to about 3 wt% of trifluoromethylcyclobutane and a thermoset foam component was not present in any of the previously examined claims. Thus, the claims require further consideration and search.
Additionally, the amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. The amendments do not overcome the prior art, because the data is not commensurate in scope with the claimed invention. See the explanation below.

Response to Arguments
Applicant’s arguments with respect to the proposed amendments have been considered but are moot because the amendments are not entered for the reasons explained above and the discussion below.
Applicant's arguments with regards to the data being commensurate in scope with the claimed invention have been fully considered but they are not persuasive. 
With regards to the limitation reciting “thermoset foam component,” Applicant argues that Aoyama does not teach a thermoset foam component. This is not peruasive. The previous rejection(s) establish that the instant specification teaches that polyurethane meets a ‘thermoset foam component.’ With regards to the Examples of Aoyama, as discussed in the previous Office Actions, the entire contents of which are incorporated into this action by reference, polyurethane meets the “foam forming agent” of claims 9-13, including claim 10 which recites that foam forming component is a thermoset. ¶45 of the instant specification states that polyurethane is an example of thermosetting foam. Aoyama teaches polyurethane, which meets “thermoset” as described in the instant specification. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 
Applicant argues that the four species shown in the data of the instant specification are commensurate in scope with the claimed invention. 
This is not persuasive.
As stated in MPEP 716.02(d):
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).

MPEP 716.02(d) additional states: 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

The genus “blowing agent” contains thousands of species. The four species of blowing agent are not representative of the genus “blowing agent.” While the species happen to be a hydrocarbon, and HFC, and HFO, and an HCFO, there is nothing to demonstrate or suggest that the same alleged improvements will be achieved when the blowing agent is, for example, an alcohol (methanol, ethanol, cyclobutanol), a ketone, an aldehyde, water, carbon dioxide, nitrogen, argon, etc…, all of which are blowing agents with vastly different structures than a hydrocarbon, HFC, HFO, and HCFO. Additionally, within the groups of HFOs and HCFOs, these materials do not all behave in an identical manner. For example, there is absolutely no indication that HFO-1234ze (1,3,3,3-tetrafluoropropene), which is also a hydrofluoroolefin, will provide the same results as HFO-1336mzz, which is 1,1,1,4,4,4-hexafluoro-2-butene. It is unclear why the same amount of TFMCB would provide identical results when used with HFO-1234ze as when used with HFO-12336mzz, just because the two materials are hydrofluoroolefins. The compounds have entirely different structures, and there is simply nothing to suggest, based on Applicant’s data, that the same allegedly improvements will be achieved when TFMCB is used with any hydrofluoroolefin blowing agent. Within HFOs blowing agents alone, there are hundreds, and possibly thousands with substituions and stereoisomers, of compounds. Therefore, the data is not commensurate in scope with the claimed invention; criticality is not demonstrated; and unexpected results are not shown over the entire claimed genus of blowing agent. 
Furthermore, it is not clear from the data that points within the recited ranges will achieve the alleged unexpected results. For example, it is unclear from Table 1 whether use of 0.1wt% TFMCB, which is closer to 0 wt% than it is to 2.7wt%, will behave as the Example with 0wt% or will behave as the example at 2.7wt%. 0.1wt% falls within the range of instant claim 16. Likewise, it is unclear if an example containing 0.5wt% TFMCB will behave as the Example at 0wt%, as 0.5wt% is closer to 0wt% than it is to 2.7wt%, or if an Example at 0.5wt% will behave as the Example at 2.7wt%. A data point of 0.5wt% falls within the scope of instant claim 1 and instant claim 9. 
As shown in Table 3, the Example at 3.4wt% TFMCB, which falls within the claimed ranges of instant claims 1 and 9, a higher thermal conductivity is produced than when 0wt% TFMCB or 13.2wt% TFMCB is utilized, both of which fall outside the ranges of all of claims 1, 9, and 16. This provides evidence against criticality and unexpected results of the range of 0.5 to 7wt% in claims 1 and 9 and evidence against criticality of the a range of 0.1 to 3wt% as recited in instant claim 16. It is unclear from the data of Table 2 what thermal conductivity will be achieved at data points of, for example, 0.5wt%, 1wt%, 1.5wt%, 2wt%, 3wt%, 4wt%, 5.5wt%, all of which fall within the ranges of instant claim 9 and 0.5wt%, 1wt%, 1.5wt%, 2wt%, 3wt% fall within instant claim 16. There is simply no evidence to show that the unexpected results occur over the entire claimed amounts of TFMCB, and it is not clear from the data what results would be achieved at any other points within the range, other than 6.5wt%, would be achieved. Furthermore, 6.5wt% is outside the scope of claim 16 and achieves the lowest thermal conductivity of the points shown for Table 2. This is evidence against the criticality of instant claim 16. The same is true for the point at 6.1wt% in Table 1. It is unclear from the data of Table1 what thermal conductivity will be achieved at data points of, for example, 0.5wt%, 1wt%, 1.5wt%, 2wt%, 3wt%, 4wt%, 5.5wt%, all of which fall within the ranges of instant claims 1 and 9 and 0.5wt%, 1wt%, 1.5wt%, 2wt%, 3wt% fall within instant claim 16. There is simply no evidence to show that the unexpected results occur over the entire claimed amounts of TFMCB, and it is not clear from the data what results would be achieved at any other points within the range, other than 6.1wt%, would be achieved. It is further not clear that a data point at, for example, 8wt% TFMCB, which is outside the ranges of the instant claims, will not achieve identical thermal conductivity as the example at 6.1wt%. The data is not commensurate in scope with the claimed invention and therefore, unexpected results cannot be and are not demonstrated. Therefore, the rejections are maintained.
Additionally, MPEP 2123, Section II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Additionally, as stated in MPEP 2123, Section II.:
[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

While Aoyama may not exemplify use of 0.5 to 7wt% TFMCB or 0.1 to 3wt% TFMCB, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a blowing agent comprising TFMCB in amounts which meets the instant claims, given the teachings of Aoyama as discussed in the previous rejection and incorporated into this action by reference. 
For the reasons provided above, Applicant’s arguments filed on 11/15/2021 are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766